



COURT OF APPEAL FOR ONTARIO

CITATION: Vijh v. Mediterranean Franchise Inc., 2013 ONCA 698

DATED:  20131115

DOCKET: C55846

Doherty, Goudge and Lauwers JJ.A.

BETWEEN

Vikram Vijh, 2207101 Ontario Inc., Salim
    Murdhani, 2208302 Ontario Inc., Ziad Ahmad, Omar Ghadieh, Mediterranean Food
    Group Ltd., Rehman Sareshwala, Maha Faisal Enterprise Ltd., Nancy Alaeddine,
    Nizam Alaeddine, Nizam & Nancys Restaurant,
Riyaad Joomun
,
2250771 Ontario
    Inc.
, Shafikhusein Adamjee, 2248883 Ontario Inc., Salim Dedanwala and
    Alif Foods Inc.

Plaintiffs (
Appellants
)

and

Mediterranean
Franchise Inc., Sams Restaurant Inc. a
nd Sam Hussein

Defendants (Respondents on Appeal)

William A. Chalmers, for the plaintiffs (
appellants
),
Riyaad Joomun and 2250771 Ontario Inc.

Jonathan Mesiano-Crookston and Steven Goldman, for the defendants
    (respondents)

Heard:  November 5, 2013

On appeal from the order of Justice Belobaba of the Superior
    Court of Justice, dated July 6, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We would dismiss the appeal for substantially the reasons of the motion
    judge.  The question of whether the franchisor never provided the disclosure
    statement (see s. 6(2) of the
Arthur Wishart Act
, S.O. 2000, c. 3)
    must be determined by an examination of the deficiencies, if any, in the
    material actually delivered:  see
4287975 Canada Inc. v. Imvescor
    Restaurants Inc.
, [2009] O.J. No. 1508 at para. 43.

[2]

We add this.  The respondents agree that the question of whether there
    was in fact compliance with the requirements of s. 5(3) and s. 5(4) of the
Act
remains an open question for trial as does the effect, if any, of
    non-compliance on the availability of the s. 6(2) remedy.

[3]

Costs to the respondent in the amount of $10,000, inclusive of
    disbursements and taxes.


